DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “treatment unit” of claims 1 and 3;
The “determination unit” of claim 1;
The “torque recording section” of claim 1;
The “determination section” of claims 1 and 2;
The “reporting section” of claim 1;
The “cleaning unit” of claim 3.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The treatment unit will be interpreted as a fluid nozzle (40) and/or a cutting blade (34) in accordance with paragraphs [0025] and [0030].
The specification does not describe the structure corresponding to the determination unit (50), thereby prompting 112 rejections, below.
The specification does not describe the structure corresponding to the torque recording section (50a), thereby prompting 112 rejections, below.
The specification does not describe the structure corresponding to the determination section (50b), thereby prompting 112 rejections, below.
The reporting section will be interpreted as a display monitor (44) and/or an alarm (46) in accordance with paragraphs [0032] and [0040].
The cleaning unit (36) will be interpreted as a fluid nozzle (40) in accordance with paragraph [0030].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claim 1 recites the features of a “determination unit,” a “torque recording section,” and a “determination section,” whereby each is being treated as a generic placeholder under 112(f). However, in each case, the disclosure fails to specify the respective structures for performing their enumerated functions. Without any disclosure of structure, materials, or acts for executing the recited functions or any link of structure to said functions, one cannot conclude that the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 recites a “determination unit,” which is a nonce term being interpreted under 112(f). However, the claim proceeds to define the “determination unit” by recourse to two other nonce terms – “torque recording section” and “determination section.” A generic placeholder cannot serve as the basis to define another generic placeholder because it lacks content, by definition – thus, the original generic placeholder remains undefined. Secondly, the suffix and equivalents thereof is appended to every 112(f) definition. Nesting a generic placeholder within another generic placeholder generates the indeterminate suffix of an equivalent of an equivalent. For these reasons, the aforementioned limitation is indeterminate. 
Relatedly, claim 1 recites the features of a “determination unit,” a “torque recording section,” and a “determination section,” whereby each is being treated as a generic placeholder under 112(f). However, in each case, the disclosure fails to specify the respective structures for performing their enumerated functions. Because these terms lack an identifiable, corresponding structure, their content is indeterminate. To promote compact prosecution, the examiner will accept the 
Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim attempts to define the generic placeholder, “treatment unit,” by reference to another generic placeholder, “cleaning unit.” For those reasons elaborated in the paragraph directly above, this syntax is indeterminate, as it fails to imbue the original nonce term with content. To expedite prosecution, the examiner will interpret the “treatment unit” as being coextensive with the definition of “cleaning unit”: a fluid nozzle. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, GB 2,284,304, in view of Beardsley et al., US 6,269,510, and Takekawa et al., US 2016/0346956.
Claim 1: Adachi discloses a treatment apparatus, comprising:
A chuck table (31) having a holding surface for mounting a workpiece (33) (Figs. 3-4; p. 9);
A table base (54) to which the chuck table is detachably fixed (Fig. 8; p. 11);
A cutting blade (24), i.e., the “treatment unit,” that treats the workpiece held by the chuck table (p. 9).
Although Adachi rotates the table base about an axis perpendicular to the chuck table’s holding surface, the reference is silent regarding the nature of the actuator (p. 11). In supplementation, Beardsley provides a table base for rotating a workpiece, whereby a servo motor drives said base (5, 48-54). It would have been obvious to effect rotation in Beardsley’s system via a servomotor since combining prior art elements according to known methods to yield predictable results requires only ordinary skill. 
Lastly, Adachi’s apparatus is configured to process differently sized chuck tables, but an operator is relied upon to select the appropriate chuck table (pp. 11-12). Takekawa, though, discloses an analogous dicing apparatus yet further teaches a determination unit which, among other things, measures the torque of the table base’s rotation and communicates this data to a controller governing all aspects of the apparatus (Fig. 1; Table 2). The controller includes an information storing section (8) which can “collate” and “record” torque values, as well as a reporting section (10) for remitting this data Ex parte Masham 2, USPQ2D 1647).
Claim 2: An operator can manipulate the apparatus to measure torque during either acceleration or deceleration – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 3: Adachi executes cleaning processes on the workpiece (p. 13).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716